Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                          No. 04-17-00358-CR

                                            Cristian YEPEZ,
                                                Appellant

                                                  v.

                                          The STATE of Texas,
                                                Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014CRN001641-D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 3, 2019

AFFIRMED

           A jury found appellant Cristian Yepez guilty of murder and tampering with evidence and

assessed punishment at thirty years’ and fifteen years’ confinement, respectively. On appeal,

Yepez argues: (1) the trial court erred in admitting expert testimony; (2) the trial court abused its

discretion in denying Yepez’s motion to suppress; (3) the trial court erred in denying Yepez’s

request to include a concurrent cause instruction in the jury charge; and (4) the evidence is

insufficient to corroborate accomplice witness testimony. We affirm.
                                                                                      04-17-00358-CR


                                          BACKGROUND

       An unidentified caller contacted 9-1-1 and reported a domestic disturbance between a male

and a female at an apartment complex in Houston, Texas. Fifteen minutes later, another 9-1-1

operator received an anonymous call regarding the same domestic disturbance. The second caller

stated a woman, later identified as Janette Pantoja, came outside of the apartment and told the

caller she had been kidnapped and the kidnapper had killed her three-year-old daughter Jasleen.

Officer Daniel Lunceford of the Houston Police Department responded to the disturbance and

spoke to Pantoja. Officer Lunceford described Pantoja as crying hysterically. Pantoja stated her

boyfriend, Yepez, had hit her with a closed fist, and Officer Lunceford observed bruising above

her eyebrow. Pantoja also told the officer she was from Chicago and Yepez was keeping her

against her will after killing her daughter, Jasleen, when they were in Laredo. Officer Lunceford

took Pantoja to the police station, where Detective Robert A. Klementich questioned her.

       Detective Klementich was already familiar with Pantoja. Over the past couple of weeks,

he had been working on a missing child case with the Chicago Police Department, which reported

the missing child’s mother and the mother’s boyfriend – Pantoja and Yepez – were staying with

Yepez’s relatives in Houston. Pantoja’s relatives had contacted the Chicago Police Department

about the missing child after Pantoja and Yepez returned to Chicago from Laredo without the

child. According to Pantoja’s relatives, Pantoja and Yepez told her family the child had been

kidnapped. The Chicago police gave Detective Klementich two Houston addresses, and Detective

Klementich sent officers to both locations. At the second location, one of the investigating officers

encountered a group of individuals, which included a woman who gave the officers a false name

and acted “squirrely.”    Later, Detective Klementich and the investigating officers received

photographs of Pantoja and Yepez from the Chicago police and realized the woman they

encountered was Pantoja. However, when the investigating officers returned to the location,


                                                -2-
                                                                                   04-17-00358-CR


Pantoja was no longer there. When Detective Klementich subsequently met Pantoja at the police

station, he knew Pantoja was from Chicago and connected to the missing child case. He questioned

Pantoja concerning Jasleen’s whereabouts, and she stated Yepez had assaulted her at the Houston

apartment and killed Jasleen when they were in Laredo.

       Detective Klementich dispatched two officers to bring Yepez to the station for questioning.

He believed he had probable cause to arrest Yepez for assault family violence. He also believed

he had enough information to detain Yepez to investigate Jasleen’s whereabouts. After the

dispatched detectives arrested Yepez for assault family violence and unlawful restraint, they

brought him to the police station. Detective Klementich informed Yepez of his Miranda rights.

Although Yepez initially waived his Miranda rights, during the interview he indicated he wanted

to speak to a lawyer. Detective Klementich ended the interview and informed Yepez he was going

to be charged with unlawful restraint. Detective Klementich then left, leaving Yepez handcuffed

in the interview room.

       Approximately an hour later, Yepez asked to speak to the detectives and told them Jasleen

had been kidnapped. Yepez then changed his story and told the detectives that on the day Jasleen

died, she had been swimming at the motel pool when they were in Laredo. After swimming, she

started throwing up and was highly irritable and crying. Yepez stated that when he, Pantoja, and

Jasleen returned to the motel room, he put Jasleen in “timeout” and placed her face to the wall to

calm her down. She continued to cry and throw up until she collapsed and lost consciousness.

Yepez said he contacted a man who helped him bury the body.

       Detective Klementich contacted the Laredo Police Department and shared Yepez’s

statements about burying Jasleen’s body. Laredo Police Detective Greg Cantu drove to a specified

location – an empty lot near a gas station – where he found a child’s skeletal remains. Detective

Cantu secured the scene, contacted his supervisor, and waited for a crime scene investigator to


                                               -3-
                                                                                       04-17-00358-CR


arrive. Chief Medical Examiner Dr. Corinne Stern arrived at the scene and determined the empty

lot had recently been cleared, exposing the remains. Dr. Stern collected the remains and sent them

to Dr. Oscar Harrell Gill-King, a forensic anthropologist who analyzed the remains to determine

the cause of death. Dr. Gill-King identified the remains as Jasleen. In his report, Dr. Gill-King

indicated the skull displayed signs of “perimortem vertical loading,” and concluded the child’s

death was caused by her skull striking a static object.

       A grand jury indicted Yepez for felony murder, serious bodily injury to a child, and

tampering with evidence in connection with Jasleen’s death. At trial, the State argued Yepez

murdered Jasleen by striking her head with blunt force. The defense argued she died due to dry

drowning, after which Yepez and Pantoja panicked and buried the body. The jury heard testimony

from several witnesses including Pantoja, the detectives and officers working on the case, and Dr.

Gill-King. Pantoja testified Yepez grabbed Jasleen by her ankles, held her upside down, struck

her head against the bathroom floor and later against the bathroom sink. Pantoja testified Jasleen

reacted by “just sitting” on the countertop. Pantoja testified Yepez then took Jasleen to another

room and slammed the bathroom door, leaving Pantoja in the bathroom. Thereafter, she heard

another bang and Jasleen was unconscious when she opened the door.                 She testified she

unsuccessfully attempted CPR, but Jasleen never regained consciousness. Ultimately, Pantoja

explained Yepez decided to bury the body.

       In addition, Dr. Gill-King testified he determined the child’s cause of death was homicide

caused by vertical loading. The forensic anthropologist also testified the injuries to Jasleen’s skull

were consistent with someone holding her by the ankles with her head hanging down and then

hitting her head against a hard surface. On cross examination, Dr. Gill-King further opined that

earth moving equipment used to clear the lot where Detective Cantu found the remains did not




                                                 -4-
                                                                                      04-17-00358-CR


cause the injuries to Jasleen’s body. The jury also saw photographs of Jasleen’s remains and

watched a videotape recording of Yepez’s statements made to Houston police.

       At the charge conference, Yepez requested a jury instruction on concurrent cause, arguing

the evidence showed the child died from dry drowning. The trial court denied the request. The

jury found Yepez guilty of felony murder and tampering with evidence. Yepez appealed.

                                             ANALYSIS

                                         Expert Testimony

       In his first issue, Yepez argues the trial court abused its discretion by admitting Dr. Gill-

King’s expert testimony regarding the child’s cause of death. Yepez claims Dr. Gill-King’s

testimony was unreliable because the scientific theory and technique he used were not valid and

there was a large analytical gap between the evidence and his proffered opinion.

                                        Standard of Review

       We review a trial court’s decision on the admission of expert testimony for an abuse of

discretion. Rhomer v. State, No. PD-0448-17, 2019 WL 408186, at *3 (Tex. Crim. App. Jan. 30,

2019). “[A] trial court abuses its discretion when it acts without reference to any guiding rules or

principles or acts arbitrarily or unreasonably.” Id. We will uphold the trial court’s ruling on the

admission of evidence unless it lies outside the zone of reasonable disagreement. Layton v. State,

280 S.W.3d 235, 240 (Tex. Crim. App. 2009).

                                          Applicable Law

       A witness who qualifies as an expert by knowledge, skill, experience, training, or education

may testify if scientific, technical, or other specialized knowledge will assist the trier of fact in

understanding the evidence or determining a fact issue. TEX. R. EVID. 702. The proponent of the

testimony must establish by clear and convincing proof that the proffered testimony is sufficiently

relevant and reliable to assist the factfinder in reaching an accurate result. Vela v. State, 209


                                                -5-
                                                                                     04-17-00358-CR


S.W.3d 128, 134 (Tex. Crim. App. 2006). To assess the reliability of an expert’s opinion based

on a hard science, the Court of Criminal Appeals has set forth the three-prong Kelly test, requiring

that “(1) the underlying scientific theory be valid, (2) the technique applying the theory must be

valid, and (3) the technique must have been properly applied on the occasion in question.”

Rhomer, 2019 WL 408186, at *4 (citing Kelly v. State, 824 S.W.2d 568, 573 (Tex. Crim. App.

1992)). In addition, courts should consider:

       (1) the extent to which the underlying scientific theory and technique are accepted
           as valid by the relevant scientific community, if such a community can be
           ascertained;

       (2) the qualifications of the experts testifying;

       (3) the existence of literature supporting or rejecting the underlying scientific
           theory and technique;

       (4) the potential rate of error of the technique;

       (5) the availability of other experts to test and evaluate the technique;

       (6) the clarity with which the underlying scientific theory and technique can be
       explained to the court; and

       (7) the experience and skill of the person(s) who applied the technique on the
       occasion in question.

Kelly, 824 S.W.2d at 573.

       When expert testimony concerns a field of study outside the hard sciences, the Court of

Criminal Appeals instructs us to apply the Nenno test to evaluate the reliability of an expert’s

testimony. Rhomer, 2019 WL 408186, at *5 (citing Nenno v. State, 970 S.W.2d 549, 550 (Tex.

Crim. App. 1998), overruled on other grounds by State v. Terrazas, 4 S.W.3d 720 (Tex. Crim.

App. 1999)); Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000). “The Nenno test

asks whether (1) the field of expertise is a legitimate one, (2) the subject matter of the expert’s

testimony is within the scope of that field, and (3) the expert’s testimony properly relies upon



                                                 -6-
                                                                                      04-17-00358-CR


and/or utilizes the principles involved in the field.” Rhomer, 2019 WL 408186, at *5; Weatherred,
15 S.W.3d at 542. In applying this framework, we must refrain from developing rigid distinctions

between “hard” and “soft” sciences, because the distinction between various types of testimony

can be blurred. Morris v. State, 361 S.W.3d 649, 654 (Tex. Crim. App. 2011). Under either the

Kelly or Nenno test, reliability should be evaluated by referencing the standards applicable to the

particular professional field in question. Coble v. State, 330 S.W.3d 253, 274 (Tex. Crim. App.

2010).

                                            Application

         Dr. Gill-King identified himself as a forensic anthropologist who analyzes skeletal remains

to identify people and determine their cause of death. He testified forensic anthropologists are

generally contacted by authorities to examine remains. When the remains are brought to him, he

inventories the material, cleans it, and analyzes it. He explained that forensic anthropologists use

various cleaning methods depending on the situation. He added that sometimes authorities provide

background information regarding the scene where the remains are found, and he prefers to have

limited information regarding the facts of the case to avoid bias. After analyzing the material, he

creates a biological profile and writes a report with his interpretations. He explained that forensic

anthropologists make objective and subjective observations, and their reports are not subject to a

formal peer review process. He further added that no standards of practice have been established

to guide forensic anthropologists on how to make interpretations, but official standards of practice

are being developed.

         Turning to the instant case, Dr. Gill-King testified he received a “nearly complete

skeletonized remains of a human infant” to examine along with information that the Laredo police

discovered the remains in a shallow grave. He explained the remains were in an advanced state of




                                                -7-
                                                                                       04-17-00358-CR


decomposition because they were recovered in a shallow grave and were exposed to a high level

of bacteria, which accelerated the decomposition process.

       Dr. Gill-King also testified the remains displayed no sign of antemortem trauma,

eliminating any indication that the child had old injuries or was abused over an extended period.

He opined the remains displayed perimortem trauma – trauma that occurred at the time of death.

Such trauma was significant to Dr. Gill-King because it could explain the cause of death. In this

case, he observed “the skull was broken in several pieces.” He also noted it exhibited a diastatic

fracture – breakage at a suture – at the top of the head and fractures on both sides. According to

Dr. Gill-King, these characteristics – multiple fractures, diastasis, and fractures on the sides of the

skull – constituted three of the five key criteria forensic anthropologists use to indicate signs of

“cranial death” – death caused by a head injury or injuries.

       Dr. Gill-King further testified the fractures in Jasleen’s skull were consistent with fractures

caused by vertical loading, an injury that occurs when the skull strikes a static object, transferring

energy from the top of the skull, down through its base, and along the spinal axis. For support, he

pointed to the diastatic fracture, an area where a small piece of bone was pressed in when Jasleen’s

skull struck a static object. He explained diastasis is a classic sign of head trauma in infant deaths.

He further explained the fractures at the base of Jasleen’s skull and radiating out from her spine

indicated that her head had been struck against a static object. When her skull was struck against

the static object, the shock travelled through her body and transmitted force through the base of

the skull, resulting in the fractures. He ultimately concluded the injuries were static as opposed to

dynamic, highlighting that the terms “static” and “dynamic” were widely used in his field.

       Yepez contends Dr. Gill-King’s testimony was unreliable because the scientific theory and

technique he used were not valid. Specifically, Yepez argues Dr. Gill-King’s report was not

subject to peer review and another expert disagreed with the report’s conclusions. However, the


                                                 -8-
                                                                                     04-17-00358-CR


Court of Criminal Appeals has stressed that “the absence of peer review does not necessarily

undercut the reliability of the testimony.” Nenno, 970 S.W.2d at 562. Rather, any doubt created

by the absence of peer review goes to the weight of the evidence rather than its admissibility. Id.

Similarly, disagreement between experts also goes to the weight of the evidence, and the jury can

believe one expert over another. See Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986).

       Yepez also argues Dr. Gill-King’s testimony was unreliable because a large analytical gap

existed between his opinion and the underlying facts. According to Yepez, Dr. Gill-King’s opinion

did not coincide with the State’s theory that Yepez killed Jasleen by striking her head against a

static object. We disagree. After Dr. Gill-King opined the child’s fractures were perimortem and

caused by static force, he specifically testified the injuries would be “consistent with” someone

holding a child upside down and striking the child’s head against a hard surface, like the floor. He

testified that based on his experience with examining remains of injured children, he believed

Jasleen died after her head was struck against a static object.

       The record reflects Dr. Gill-King based his opinion on a methodology generally used by

forensic anthropologists when analyzing skeletal remains and on his years of experience analyzing

skeletal remains and injuries in children. See Coble, 330 S.W.3d at 274. And although Dr. Gill-

King stated his report was not subject to peer review, the record is clear that he based his opinion

on principles relevant in his field of study. See Nenno, 970 S.W.2d at 562; Coble, 330 S.W.3d at

274. Accordingly, we hold the trial court did not abuse its discretion in admitting Dr. Gill-King’s

expert testimony regarding Jasleen’s cause of death.         We therefore overrule Yepez’s first

argument.

                                        Motion to Suppress

       Next, Yepez argues the trial court erred in denying his motion to suppress statements he

made to the Houston police. According to Yepez, the statements constituted fruit of the poisonous


                                                -9-
                                                                                      04-17-00358-CR


tree because they were the product of a warrantless arrest made without probable cause. He further

contends the subsequent Miranda warnings the police gave him at the police station did not

sufficiently attenuate the taint of the unlawful arrest.

                                         Standard of Review

       We review a trial court’s ruling on a motion to suppress for an abuse of discretion. State

v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014). A trial court abuses its discretion if its

decision is arbitrary, unreasonable, or “outside the zone of reasonable disagreement.” Id. In

reviewing the ruling, we apply a bifurcated standard. Brodnex v. State, 485 S.W.3d 432, 436 (Tex.

Crim. App. 2016). We afford almost total deference to the trial court’s determination of historical

facts and mixed questions of law and fact that turn on the weight or credibility of the evidence. Id.

We review de novo the trial court’s determination of pure questions of law and mixed questions

of law and fact that do not depend on credibility determinations. Id. If, as here, the trial court

makes express findings of fact, we view the evidence in the light most favorable to the ruling and

determine whether the evidence supports those factual findings. Valtierra v. State, 310 S.W.3d
442, 447 (Tex. Crim. App. 2010).

                                           Applicable Law

       Probable cause requires an officer to have a reasonable belief that, based on the facts and

circumstances within the officer’s personal knowledge, or of which the officer has reasonably

trustworthy information, an offense has been committed. Torres v. State, 182 S.W.3d 899, 901–

02 (Tex. Crim. App. 2005). Probable cause must be based on specific, articulable facts rather than

an officer’s mere opinion. Id. To determine whether probable cause exists, we use a totality of

the circumstances approach. Id.

       When, as here, a defendant argues his warrantless arrest was illegal, the proper inquiry is

whether the arrest fell within one of the statutory exceptions to the warrant requirement. Stull v.


                                                 - 10 -
                                                                                       04-17-00358-CR


State, 772 S.W.2d 449, 451 (Tex. Crim. App. 1989). Here, the parties dispute whether the Houston

police were authorized to make a warrantless arrest under the family violence exception outlined

in the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 14.03(a)(4). That

exception authorizes an officer to arrest a person without a warrant if the officer has probable cause

“to believe the person committed an offense involving family violence.” Id. An offense involves

family violence if there is evidence the actor committed acts intended to result in physical harm,

bodily injury, or assault against a victim with whom the actor has or has had a dating relationship.

TEX. FAM. CODE ANN. §§ 71.004, 71.0021(a). “The fruit of the poisonous tree doctrine generally

precludes the use of evidence, both direct and indirect, obtained following an illegal arrest.”

Monge v. State, 315 S.W.3d 35, 40 (Tex. Crim. App. 2010) (internal quotations omitted).

                                             Application

       The trial court found that Houston police officers had probable cause to believe Yepez

committed an act of family violence against Pantoja. At the motion to suppress hearing, the trial

court heard evidence that two anonymous people called 9-1-1 to report a domestic dispute. The

first caller specifically told the 9-1-1 operator it sounded “like he is beating her.” The other caller

stated he saw Pantoja run outside, where she told the caller Yepez was hitting her. The court also

heard testimony from Officer Lunceford, one of the officers dispatched to the scene, who testified

that when he arrived, Pantoja was crying hysterically. Officer Lunceford also testified he observed

bruising above Pantoja’s eyebrow and that Pantoja told him Yepez hit her with a closed fist. This

information was relayed to Detective Klementich, who spoke with Pantoja when she arrived at the

police station. He testified he personally observed marks on Pantoja’s face and that Pantoja told

him Yepez had physically restrained her. Based on this information, he dispatched two officers to

arrest Yepez for family violence.




                                                 - 11 -
                                                                                      04-17-00358-CR


       The dispatched officers both testified they received information that there had been a

physical altercation between Yepez and Pantoja, leaving Pantoja with injuries to her face. The

dispatched officers further testified that when they arrived at the apartment to arrest Yepez, they

spoke to a neighbor who showed them a cell phone video of the altercation. The video depicted

the couple fighting inside the apartment. One of the officers testified, “[y]ou could see the blinds

moving, her kicking and try to get away. You could see Mr. Yepez actually come out, peek out.”

When viewing this evidence under a totality of the circumstances approach, the officers had

probable cause to believe Yepez had committed an act of family violence against Pantoja and arrest

him for that offense. See TEX. CODE CRIM. PROC. art. 14.03(a)(4); Torres, 182 S.W.3d at 901–02.

       Yepez argues the family violence exception outlined in article 14.03(a)(4) applies only

where an officer needs to defuse a situation immediately. Nothing in article 14.03(a)(4) imposes

this requirement. See TEX. CODE CRIM. PROC. art. 14.03(a)(4). Rather, article 14.03(a)(4) permits

an officer to make a warrantless arrest if the officer has probable cause to believe: (1) the suspect

has committed an assault; (2) the victim of the assault is a member of the suspect’s family or

household; and (3) the assault resulted in bodily injury to the victim. See id.; see Randolph v.

State, 152 S.W.3d 764, 773 (Tex. App.—Dallas 2004, no pet.) (outlining three requirements of

article 14.03(a)(4)).   Here, the record reflects the officers had specific, articulable facts to

reasonably believe Yepez had committed an assault, Pantoja and Yepez were involved in a

relationship, and the assault resulted in a bodily injury to Pantoja. Accordingly, the State met its

burden to justify this arrest pursuant to article 14.03(a)(4).

       Yepez finally argues Detective Klementich could not make a probable cause determination

because he could not rely on Pantoja’s untrustworthy statements. The record, however, reflects

Detective Klementich did not rely only on Pantoja’s statements that Yepez hit her when making

his probable cause determination. He also relied on the information relayed to him by Officer


                                                 - 12 -
                                                                                       04-17-00358-CR


Lunceford, his own observation of the marks on Pantoja’s face, and the information from the

Chicago police investigation that Pantoja was living with Yepez in Houston. Based on these facts

and circumstances, we hold Detective Klementich had probable cause to believe Yepez had

committed an act of family violence against Pantoja. See Torres, 182 S.W.3d at 901–02. Having

determined the Yepez’s arrest was not illegal, we further hold his subsequent statements to the

Houston police were not fruit of the poisonous tree. See Monge, 315 S.W.3d at 40

                                        Jury Charge Error

       Yepez contends the trial court erred in denying his request to include a concurrent cause

instruction in the jury charge. Yepez argues he was entitled to this instruction because he presented

evidence that the child died from dry drowning.

                                        Standard of Review

       We review a claim of jury charge error in two steps. See Price v. State, 457 S.W.3d 437,

440 (Tex. Crim. App. 2015). First, we determine whether there is error in the charge. Id. Second,

if there is error, then we review the record to determine whether the error caused sufficient harm

to require reversal. Id.

       We review a trial court’s decision to exclude a defensive instruction in the charge for an

abuse of discretion. Wesbrook v. State, 29 S.W.3d 103, 122 (Tex. Crim. App. 2000) (en banc).

We view the evidence in the light most favorable to the defendant’s requested instruction. Bufkin

v. State, 207 S.W.3d 779, 782 (Tex. Crim. App. 2006). A defendant is entitled to a jury instruction

on a defensive issue if the issue “is raised by the evidence regardless of the strength or credibility

of that evidence.” Farmer v. State, 411 S.W.3d 901, 906 (Tex. Crim. App. 2013).

                                          Applicable Law

       Where the evidence shows another cause of the same result, the trial court is required to

give a statutory instruction on concurrent cause. Robbins v. State, 717 S.W.2d 348, 351–52 (Tex.


                                                - 13 -
                                                                                      04-17-00358-CR


Crim. App. 1986). This instruction provides that “[a] person is criminally responsible if the result

would not have occurred but for his conduct, operating either alone or concurrently with another

cause, unless the concurrent cause was clearly sufficient to produce the result and the conduct of

the actor clearly insufficient.” See TEX. PENAL CODE ANN. § 6.04(a). To be entitled to a concurrent

cause instruction, the evidence must show the concurrent cause was clearly sufficient by itself to

produce the result, and the actor’s conduct was clearly insufficient by itself to produce the result.

Id. The concurrent cause must be “another cause” in addition to the actor’s conduct, i.e., an

“agency in addition to the actor.” Robbins, 717 S.W.2d at 351 n.2. In contrast, an alternative

cause “is simply a different version of facts, one which negates at least one element of the State’s

case.” Barnett v. State, 709 S.W.3d 650, 652 (Tex. Crim. App. 1986).

                                            Application

       Throughout trial, Yepez denied striking Jasleen and argued Pantoja fabricated allegations

that he held Jasleen over the sink and slammed Jasleen’s head against it. According to Yepez,

Jasleen died because of dry drowning. This contention that dry drowning caused the child’s death

presents an alternative cause and does not entitle Yepez to a concurrent cause instruction. See

Robbins, 717 S.W.2d at 351 n.2. That is because Yepez’s contention that Jasleen died as a result

of dry drowning is not “another cause” of Jasleen’s death in addition to Yepez’s conduct, but rather

is a different version of facts that explain her death. See id. (recognizing concurrent cause not

presented where actor denies committing charged conduct); Barnett, 709 S.W.3d at 652.

Accordingly, because no concurrent cause was presented, Yepez was not entitled to a concurrent

cause instruction. See Farmer, 411 S.W.3d at 906. We therefore overrule Yepez’s third issue.




                                                - 14 -
                                                                                     04-17-00358-CR


                               Accomplice Witness Corroboration

         Finally, Yepez contends the evidence is insufficient to corroborate Pantoja’s accomplice

witness testimony. According to Yepez, there was no independent evidence that corroborated

Pantoja’s allegation that he struck Jasleen’s skull on a hard surface.

                             Standard of Review and Applicable Law

         A conviction obtained based on accomplice testimony must be supported by sufficient

corroborating evidence tending to connect the defendant to the offense committed. TEX. CODE

CRIM. PROC. art. 38.14. When reviewing the sufficiency of the evidence to corroborate accomplice

testimony, we eliminate the accomplice testimony and examine the remaining portions of the

record to determine if there is any evidence that tends to connect the defendant with the

commission of the offense. Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008). The

corroborating evidence need not, standing alone, rise to the level of proof beyond a reasonable

doubt. Id. The evidence must simply link the defendant to the commission of the offense and

show that a rational juror could conclude the evidence sufficiently “tended to connect” the

defendant to the offense. Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009).

Accordingly, corroborative evidence need not be legally sufficient in itself to establish a

defendant’s guilt. Casanova v. State, 383 S.W.3d 530, 538 (Tex. Crim. App. 2012).

         In determining the question of corroboration, courts view the evidence in the light most

favorable to the verdict. Perez v. State, 437 S.W.3d 610, 616 (Tex. App.—San Antonio 2014, no

pet.).   Evidence tending to connect the accused to the commission of the offense may be

circumstantial. See Smith v. State, 332 S.W.3d 425, 442 (Tex. Crim. App. 2011). Insignificant

circumstances can satisfy this standard as there is no precise rule governing the amount of evidence

required to corroborate accomplice witness testimony. Perez, 437 S.W.3d at 616 (citing Gill v.

State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994)).


                                                - 15 -
                                                                                    04-17-00358-CR


                                            Application

       Even excluding Pantoja’s accomplice testimony, the State introduced evidence connecting

Yepez to the crime. The record reflects that Jasleen was last seen in Laredo at a motel with Yepez

and Pantoja. The jury heard testimony from the motel clerk, who testified Pantoja, Yepez, and a

child who fit Jasleen’s description were staying at the motel. The jury also heard testimony from

Pantoja’s friend, who testified she spoke with Pantoja and Jasleen on the phone while they were

staying at the Laredo motel with Yepez. The record further reflects that when Pantoja and Yepez

returned from Laredo to Chicago, Yepez told several people, including Pantoja’s father, that

Jasleen had been kidnapped. Yet, as the investigation unfolded, Jasleen’s remains were found in

a shallow grave in an empty lot in Laredo near the motel where the three stayed. When asked by

the police about Jasleen, Yepez stated Jasleen died from dry drowning and admitted to burying

Jasleen at that location. The jury also heard testimony from Dr. Gill-King, who opined that Jasleen

died because the top of her head was struck against a static object.

       When viewing this evidence in the light most favorable to the verdict, we hold this evidence

tends to connect Yepez with Jasleen’s murder. See Smith, 332 S.W.3d at 442. The evidence

clearly places Yepez at the Laredo motel when the offense was committed. It also establishes that

Yepez told different stories about Jasleen’s disappearance. Proof that an accused was at the scene

when an offense was committed coupled with other suspicious circumstances is sufficient to tend

to connect an accused to a crime. See id. Accordingly, the evidence of Yepez’s presence coupled

with his kidnapping and dry drowning stories and his admission that he buried Jasleen – tends to

connect Yepez to the motel room where Pantoja testified Yepez killed her daughter. We therefore

overrule Yepez’s final issue.




                                               - 16 -
                                                                         04-17-00358-CR


                                        CONCLUSION

      We affirm the trial court’s judgment.

                                                 Beth Watkins, Justice

Do Not Publish




                                              - 17 -